Citation Nr: 1243906	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 50 percent disabling, prior to June 14, 2012.

2.  Entitlement to a higher initial disability evaluation for PTSD, rated 70 percent disabling, since June 14, 2012.

3.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the San Diego, California, Regional Office (RO).

The May 2008 RO determination granted the service connection claim for PTSD and assigned an initial 50 percent disability evaluation, effective October 16, 2007, and the Veteran perfected appellate review of this determination.  In May 2012, the Board remanded the appeal for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Prior to the matter being returned to the Board, a June 2012 determination granted a 70 percent disability evaluation for PTSD, effective June, 14, 2012.  

The issue of entitlement to a TDIU has been reasonably raised by the Veteran's statements and the December 2007 statement of a VA psychologist, and has been added on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since October 16, 2007, PTSD has manifested by occupational and social impairment with deficiencies in most areas.

2.  Since October 16, 2007, PTSD has not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Prior to June 14, 2012, the criteria for a 70 percent disability evaluation for PTSD, and no more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2012).

2.  Since June 14, 2012, the criteria for a disability evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Veteran's service treatment records, VA medical treatment records, and Social Security Administration (SSA) folder have been obtained; he did not identify any private treatment records pertinent to the appeal and no such records are reasonably identified by the record.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Respective QTC and VA examination were conducted in January 2008, January 2009 and June 2012, and the record does not reflect that these examinations are inadequate for rating purposes because each provides sufficient evidence and opinion to make a fully informed assessment as to the nature, extent and severity of service-connected PTSD.  38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  VA has sufficiently complied with the Board's May 2012 remand.  

There is no indication that any additional evidence, relevant to the issue decided, is available and not part of the claims file or the Virtual VA system.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Dingess/Hartman, 19 Vet. App. at 486.   

PTSD claim

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran is appealing the initial assignment of a disability rating and the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The May 2008 rating action on appeal assigned an initial 50 percent disability evaluation for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective October 16, 2007.  Following the Board's May 2012 remand, a June 2012 determination assigned a 70 percent disability evaluation for PTSD, effective June 14, 2012.  

Diagnostic Code 9411 provides that a 50 percent disability rating is warranted if  it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A higher GAF score reflects less impairment.

The December 2007 statement of his VA psychologist indicates that the Veteran's psychiatric condition results in difficulty focusing, concentrating, following complex directions and shifting tasks.  Additionally, the VA psychologist lists hypervigilance, hyperstartle response, recurrent distressing dreams/nightmares, on-going anxiety, irritability and period of depression lasting as long as several days as manifestations of the service-connected disability.  Finally, the VA psychologist states the service-connected psychiatric condition would likely make it difficult for the Veteran to function well enough to be employable.  

A June 2008 QTC examination records the Veteran's account of increased depression, flashbacks/intrusive thoughts and self-isolative behaviors.  The examiner also notes the Veteran's reported good relationship with his family, fair marital relationship and poor occupational relationships.   Symptoms associated with the psychiatric condition were reported as intense fear, helplessness, intense guild, recurrent nightmares, flashback, exaggerated startle response, irritability and outbursts of anger.  Further, the Veteran indicated sleeping only a few hours a night because of his psychiatric condition.  Aside from an anxious and depressed mood and affect, irritability, impaired impulse control, outbursts of anger and mild-to-moderate memory impairment, the mental status examination was without abnormality.  The Veteran was also noted as having difficulty with complex commands.  A GAF score of 50-55 was assigned.

The November 2008 statement of the Veteran's spouse details the marital strain caused by the Veteran's psychiatric condition, his impaired memory, and difficulty concentrating.  Further, she describes frequent mood swings/depression, short temper and multiple instances of the Veteran's psychiatric condition preventing him from going to work.  

The Veteran underwent a January 2009 Vet Center psychiatric evaluation and reported an inability to get along with others, especially in a group setting.  While noting psychiatric manifestations such as sleep impairment, intrusive thoughts and a short temper, the Vet Center medical professional also details the Veteran's account of engaging in violent altercations and having no problem hurting others, marital strain and loss of employment, due to PTSD symptoms.  

During a January 2009 QTC examination, the examiner reported difficulty getting the Veteran to focus because of his anger and irritability and noted his diminished engagement in activities of daily living because he preferred to isolate himself.  Also, noted at this time was the Veteran's history of poor occupational relationships and positive family relationships.  On mental status examination, the Veteran presented an anxious and depressed mood and affect and was irritable, with impaired impulse control and outburst of anger also noted on examination.  Further, the examiner reported that the Veteran continued to be preoccupied with his stressors, which was noted as evidence of an abnormal thought process.  The Veteran was also as having difficulty with retention of highly learned materials and remembering to complete tasks, evincing mind-to-moderate memory impairment.  Based on the evidence of record, current examination findings, and his account of symptomatology, the examiner also noted that the Veteran's psychiatric manifestations result in an occasional difficulty performing activities of daily living.  The Veteran's GAF score was 50-55.  

In connection with the Board remand, the Veteran was provided a June 2012 VA examination.  At this time, the Veteran reported that he was not employed and was the primary care provider for his wife.  The examiner noted that his psychiatric manifestations included intrusive thoughts, flashbacks, nightmares, avoidance behaviors, a markedly diminished interest or participation in signification activities, feelings of detachment/estrangement from others and a restricted range of affect (e.g., unable to have loving feelings).  Additionally, the examiner indicated chronic sleep impairment, irritability/outbursts of anger, hypervigilance and exaggerated startle response were evident.  Service-connected PTSD was further noted as manifesting in a depressed mood, anxiety, disturbances of motivation and mood, difficulty establishing and maintain effective work and social relationships and difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The Veteran's GAF score was 45.  

The Veteran provides a competent and credible account of psychiatric symptomatology, including irritability with others and employment related difficulties.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the statement of his spouse is generally consistent with, and tends to independently corroborate, the Veteran's report of psychiatric symptoms.  

The December 2007 statement of his treating VA physician and the January 2009 QTC examination report document depression of such a severity and duration that the Veteran's ability to function appropriately and effectively is, to some extent, impaired.  The evidence of record also consistently documents the Veteran's irritability with others and unprovoked outbursts of anger with others, as documented in the respective June 2008 and January 2009 QTC examination reports and the January 2009 Vet Center psychiatric evaluation.  

The December 2007 statement of his treating VA physician and June 2012 VA examination report also confirm that the Veteran's psychiatric condition results in a difficulty adapting to stressful circumstances, including in an employment setting.  Further, the record consistently indicates the Veteran's psychiatric condition produces, at most, moderate concentration and memory impairment.  The June 2012 VA examination report explicitly indicates that the service-connected psychiatric condition produces an inability to establish and maintain effective relationships.  

In light of the aforementioned factors and all the evidence of record, the Board finds that the Veteran's PTSD symptomatology most closely approximates a 70 percent disability rating, throughout the time period of the appeal.

Nonetheless, the evidence shows that the Veteran is not entitled to a 100 percent disability rating at any time during the period of the appeal.  The Veteran is consistently shown to be oriented in all spheres and there is no demonstration of grossly inappropriate behavior(s).  Although his occasional difficulty performing activities of daily living is noted in the January 2009 QTC examination report, the evidence also reflects his consistent ability to maintain self-care, provide care for his spouse and manage his own funds.  
While the Veteran experiences intrusive thoughts, flashbacks and nightmares, the record does not suggest such symptoms are persistent in nature or are considered by medical professionals to be classified as delusions of hallucinations.  

While there is evidence of impaired occupational and social relationships, there is no evidence of total social and/or occupational relationship impairment, as the veteran maintains, albeit strained, relationships with his family and friends.  

Prior to June 14, 2012, the criteria for a 70 percent rating for PTSD are established and an increase to 70 percent is warranted.  The preponderance of the evidence is against a further increase; there is no doubt to be resolved; and a rating in excess of 70 percent is not warranted at any time during the period of the appeal.  

Extraschedular Considerations 

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for extraschedular consideration.  

The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.   If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria reasonably describes the disability level and symptomatology of the Veteran's PTSD disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.






ORDER

Prior to June 14, 2012, a 70 percent disability evaluation for PTSD, and no more, is granted.

Since June 14, 2012, a disability evaluation in excess of 70 percent for PTSD  
is denied. 

REMAND


The evidence of record, including statements of the Veteran and a December 2007 statement of his treating VA psychiatrist, has reasonably raised a request for a TDIU.  See Rice, supra.  The Veteran is schedularly eligible for TDIU consideration and the record suggests he has likely been unemployed for the entire period under review.  See 38 C.F.R. § 4.16(a) (2012).  Additional medical evidence and opinion is necessary prior to Board adjudication of the TDIU claim.  

The record suggests the Veteran receives regular VA treatment for his service-connected disabilities, but no records dated since June 2012 have been associated with the claims folder nor are any such record available via the Virtual VA system.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  On remand, attempts to obtain these records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and of VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran must be provided an appropriate amount of time to respond to this notification and the notification must be associated with the claims file.

2.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's respectively service-connected disabilities, dated since June 2012, including records generated at the Vet Center.  Any negative response(s) must be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

3.  After the aforementioned development has been completed, schedule the Veteran for a VA employability examination by an appropriate medical professional to determine the impact service-connected disabilities have on his employability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to identify the nature, extent and severity of the Veteran's service-connected disabilities.  Then, the examiner must specifically state whether it is at least as likely as not that, without taking into account his age, the Veteran has been precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) due to the impairment caused (A) solely by his psychiatric disability; or (B) by the aggregate of his service-connected disabilities.  

The examiner shall report all pertinent findings and test results.  All tests deemed necessary by the examiner must be performed. 

The provided examination report must reflect consideration of both the medical and lay evidence of record, including (I) the Veteran's competent account of psychiatric symptomatology; (II) the December 2007 of the Veteran's treating VA psychologist; (III) January 2008 and January 2009 QTC examination reports; (IV) June 2012 VA examination report; and any other evidence deemed pertinent.  The examiner is to set forth a complete rationale for all findings and conclusions. 

4.  Then, adjudicate the appeal for a TDIU, with consideration of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


